                                                                                                                         1    Joel E. Tasca
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Holly Ann Priest
                                                                                                                              Nevada Bar No. 13226
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    priesth@ballardspahr.com
                                                                                                                         7    Attorneys for Defendants PHH Mortgage Corporation;
                                                                                                                              Citibank, N.A. as Trustee for the Registered Holders of
                                                                                                                         8    PHHMC Mortgage Pass-Through Certificates 2007-6; and
                                                                                                                              Mortgage Electronic Registration Systems
                                                                                                                         9

                                                                                                                         10                            UNITED STATES DISTRICT COURT

                                                                                                                         11                                  DISTRICT OF NEVADA
                                                                                                                         12   PHILIPPE LAURENT,
                                                                                                                                                                         CASE NO. 2:15-CV-02495-rfb-GWF
                    1980 Festival Plaza Drive, Suite 900




                                                                                                                                    Plaintiff,
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13
BALLARD SPAHR LLP




                                                                                                                                                                         STIPULATION AND ORDER TO
                                                                                                                         14   v.                                         EXTEND THE DEADLINE TO REPLY
                                                                                                                                                                         IN SUPPORT OF THE MOTION FOR
                                                                                                                         15   ARTHUR V. BUSH et. al.                     SUMMARY JUDGMENT (ECF NO. 69)
                                                                                                                                                                         AND RESPOND TO THE COUNTER
                                                                                                                         16         Defendants.                          MOTION FOR SUMMARY JUDGMENT
                                                                                                                                                                         (ECF No. 73) (First Request)
                                                                                                                         17   CITIBANK, N.A., AS TRUSTEE FOR
                                                                                                                              THE REGISTERED HOLDERS OF THE
                                                                                                                         18   PHH;MC MORTGAGE PASS-THROUGH
                                                                                                                              CERTIFICATE SERIES 2007-6; PHH
                                                                                                                         19   MORTGAGE CORPORATION;
                                                                                                                              MORTGAGE ELECTRONIC
                                                                                                                         20   REGISTRATION SYSTEMS, INC.

                                                                                                                         21                      Counterclaimant
                                                                                                                              v.
                                                                                                                         22
                                                                                                                              PHILIPPE LAURENT,
                                                                                                                         23
                                                                                                                                                 Counterdefendant
                                                                                                                         24
                                                                                                                                    Pursuant to Fed. R. Civ. P. 16(b)(4), LR IA 6-1 and LR 26-4, Plaintiff
                                                                                                                         25
                                                                                                                              Philippe Laurent and Defendants PHH Mortgage Corporation, Citibank, N.A. as
                                                                                                                         26
                                                                                                                              Trustee for the Registered Holders of PHHMC Mortgage Pass-Through Certificates
                                                                                                                         27
                                                                                                                              2007-6 and Mortgage Electronic Registration Systems (“Defendants”), stipulate and
                                                                                                                         28
                                                                                                                         1    agree to extend the deadline to file the reply in support of the motion for summary
                                                                                                                         2    judgment (ECF No. 69) and to respond to the counter-motion for summary
                                                                                                                         3    judgment (ECF No. 73) to March 5, 2019. This is the Parties first request for an
                                                                                                                         4    extension of the subject deadlines. This brief extension will allow the parties to
                                                                                                                         5    consolidate the current deadlines and accommodate the schedule of Defendants’
                                                                                                                         6    counsel. The Parties make this request in good faith and not for the purposes of
                                                                                                                         7    delay.
                                                                                                                         8    Dated: February 11, 2019.                  Dated: February 11, 2019.
                                                                                                                         9    HONG & HONG, APLC                          BALLARD SPAHR LLP
                                                                                                                         10

                                                                                                                         11   By:/s/ Joseph Y. Hong                      By:/s/ Holly Ann Priest
                                                                                                                                 Joseph Y. Hong                            Joel E. Tasca
                                                                                                                         12      Nevada Bar No. 005995                     Holly Ann Priest
                    1980 Festival Plaza Drive, Suite 900




                                                                                                                                 1980 Festival Plaza Drive, Suite 650      1980 Festival Plaza Drive, Suite 900
                                                                                     (702) 471-7000 FAX (702) 471-7070
                                                           LAS VEGAS, NEVADA 89135




                                                                                                                         13      Las Vegas, Nevada 89135                   Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                         14   Attorney for Plaintiff                     Attorneys for Defendants PHH Mortgage
                                                                                                                                                                         Corporation; Citibank, N.A. as Trustee
                                                                                                                         15                                              for the Registered Holders of PHHMC
                                                                                                                                                                         Mortgage Pass-Through Certificates
                                                                                                                         16                                              2007-6; and Mortgage Electronic
                                                                                                                                                                         Registration Systems
                                                                                                                         17

                                                                                                                         18
                                                                                                                                                                    IT IS SO ORDERED.
                                                                                                                         19
                                                                                                                                                                    DATED this ____ day of _____________, 2019.
                                                                                                                         20                                         ________________________________
                                                                                                                         21                                         RICHARD F. BOULWARE, II
                                                                                                                                                                    ________________________________________
                                                                                                                                                                    UNITED STATES
                                                                                                                                                                    UNITED   STATESDISTRICT
                                                                                                                                                                                      DISTRICTJUDGE
                                                                                                                                                                                                  JUDGE
                                                                                                                         22
                                                                                                                                                                    DATED this 12th day of February, 2019.
                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28
